Exhibit 10.1.2

TECO ENERGY GROUP

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

First Amendment to 1998 Restatement

The TECO Energy Group Supplemental Executive Retirement Plan is amended as
follows, effective for payments commencing June 1, 2005, and later:

 

  1. Section 3.1 is amended in its entirety to read as follows:

3.1 Annual earnings has the same meaning as in the retirement plan, except that
the same will be determined without regard to any dollar limitation on such
annual earnings that may be imposed under the retirement plan.

 

  2. Section 5.4 is deleted and the following is substituted for it:

5.4 Form of Payment. Notwithstanding any provisions of the plan to the contrary
(including, without limitation, references to payments as a monthly pension),
the only form of retirement benefit payable to a participant under the plan is a
commuted lump sum payment that is the actuarial equivalent of a life annuity
(including the value of the post-retirement surviving spouse benefit under
Section 6.2(c)). Actuarial equivalence will be based on the actuarial
assumptions specified from time to time in the retirement plan for lump sum
payments. The lump sum payment will be made as soon as practicable after the
date that is six months after the date of separation from service (or, if
earlier, the date of death of the participant) and shall be credited with
interest at the same rate used to calculate the actuarial equivalence.

 

  3. Sections 6.3 and 6.4 are deleted and the following are substituted for
them:

6.3 Form and time of surviving spouse benefit. Notwithstanding any provisions of
the plan to the contrary (including, without limitation, references to monthly
survivor income payments), surviving spouse benefits under this Section 6 will
be payable only in the form of a lump sum payment that is the actuarial
equivalent of a life annuity to the surviving spouse. The lump sum payment will
be made on, or as soon as practicable after, the first day of the month on or
after the date of the participant’s death.



--------------------------------------------------------------------------------

6.4 Death benefit where lump sum paid. If a participant received a lump sum
payment of his benefit under Section 5.4, no surviving spouse benefit or other
death benefit will be payable under the plan to any person.

EXECUTED on May 26, 2005.

 

TECO ENERGY, INC. By:  

/s/ Clinton E. Childress

  Clinton E. Childress   Chief Human Resources Officer